Citation Nr: 0124397	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for benign 
fasciculation syndrome, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife.



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1995 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's benign fasciculation syndrome is currently 
productive of subjective complaints of fasciculations in the 
upper and lower extremities, weakness in those extremities, 
and blurred vision; objective medical evidence reveals normal 
neurological findings, no muscle atrophy or wasting, normal 
muscle strength, normal gait, and some mild fasciculations 
occasionally observable in the lower extremities.  

3.  Service connection is presently in effect for the 
following disabilities:  benign fasciculation syndrome, rated 
as 60 percent disabling; adjustment disorder with 
disturbances of depression and anxiety, rated as 30 percent 
disabling; tinea, left palm and fingers, rated as 10 percent 
disabling; high frequency sensorineural hearing loss, rated 
as noncompensable; left hydrocele, status post 
hydrocelectomy, rated as noncompensable; great toenail 
trauma, right, rated as noncompensable; and history of 
bicipital tendon tear, right shoulder, rated as 
noncompensable.  The veteran's combined total disability 
rating is 80 percent disabling.
 
4.  The veteran reported on his TDIU application that he had 
completed four years of college; he reported that his past 
work experience included positions as a welder, and a job 
involving airline security; he indicated that he became too 
disabled to work in September 1996.

5.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
benign fasciculation syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8104 (2000).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities (TDIU), have been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected benign fasciculation syndrome has worsened, 
and that as such, he should be awarded a higher disability 
rating.  Additionally, the veteran maintains that he is 
unable to work due to his service-connected disabilities, and 
thus, he is seeking entitlement to a TDIU.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while the new law and accompanying 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, the veteran has been provided with 
several VA examinations, including examinations in November 
and December 1998.  Additionally, the record contains VA 
outpatient treatment records, private medical statements, and 
letters from VA Vocational Rehabilitation offices.  There is 
no indication in the record that there are any relevant 
treatment records that have not been associated with the 
claims file.  In May 2001, the veteran appeared at a hearing 
before the undersigned Member of the Board, and presented 
testimony in support of his claim.  The veteran indicated 
that he had additional VA medical records to forward to the 
Board in support of his claim, and as such, the record was 
held open for 60 days pending receipt of any additional 
evidence.  He submitted a waiver in anticipation of receipt 
of the VA medical records, which were subsequently received 
at the Board in July 2001.  38 C.F.R. § 20.1304(c).  In 
short, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

I.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A brief review of the history of this appeal reveals that in 
an October 1989 rating decision, the veteran was awarded 
service connection for benign fasciculation syndrome, and 
assigned a 60 percent rating from April 1989.  That rating 
has remained in effect since that time.  In February 1995, 
the veteran submitted a claim for an increased rating.  He 
maintained that his "condition has changed (more problems, 
same problems occurring more often)."  He also emphasized 
that his disability had made it very difficult for him to 
obtain and retain employment, as his disability had "scared 
off" potential employers.  The veteran indicated that he was 
presently working, but that his hours had been cut, and he 
was concerned about being able to meet his financial 
obligations.  The RO denied his claim in a November 1995 
rating decision, and the veteran initiated this appeal.  

At the time of the veteran's original award of service 
connection, the medical evidence included a July 1989 VA 
examination report, which contains an impression of benign 
fasciculation syndrome.  The examiner indicated that there 
were no neurologic deficits, except for the visible 
fasciculations.  He reported that this syndrome limited the 
veteran from any activity that requires heavy physical 
exertion.  He also noted that the veteran should undergo a 
periodic evaluation, every two to three years.  

In a February 1995 statement, the veteran listed his 
symptoms, which included the following:  twitching in his 
extremities and face, loss of strength in the fingers after 
use, and loss of visual focus.  

The veteran was afforded a VA examination of the peripheral 
nerves in July 1995, which confirmed a diagnosis of benign 
fasciculation syndrome.  The examiner indicated that he did 
not observe any fasciculations in the upper extremities.  
Strength in the upper extremities was 1 to 2+, with full 
range of motion.  The veteran could reportedly walk without 
difficulty, and had adequate balance.  Deep tendon reflexes 
were intact.  

In the veteran's notice of disagreement, received in March 
1996, and in his substantive appeal, VA Form 9, received at 
the RO in April 1996, he criticized the foregoing 
examination, particularly as to the findings that there were 
no observable fasciculations; he emphasized that the 
fasciculations only would occur after working with the arms.  
Moreover, he indicated that he was experiencing visual 
disturbances during the examination, which were not noted by 
the examiner.

In October 1996, the veteran underwent a VA EMG, to rule out 
any neuromuscular disorder.  The concluding impression was 
fasciculations, without any significant denervation changes 
in the muscles tested.  There were no active denervation 
changes or myopathic action potentials seen.  The examiner 
noted that "[t]his could be seen in patient with benign 
fasciculations."

In a December 1996 VA hospitalization report, the veteran was 
seen for additional evaluation.  He reported that the 
fasciculations were debilitating to his life, and he 
indicated that he had carried this diagnosis for over twenty 
years, with multiple evaluations.  The veteran was admitted 
to the hospital, and underwent a complete physical and 
neurological examination, which were "completely within 
normal limits."  The veteran had a cardiac stress test, which 
was performed to a maximum level, but this did not show any 
fasciculations.  It was noted that the veteran had previously 
reported fasciculations following exercise.  He underwent a 
complete four extremity pre and post exercise EMG, but this 
was unable to detect any fasciculations.  The examiner 
concluded that "the diagnosis is not consistent with a 
diagnosis of benign fasciculation syndrome nor is there any 
other primary neurologic disease found at this time."  The 
only diagnosis given at that time was gastroesophageal reflux 
disease.  

A January 1997 VA outpatient treatment record indicates that 
minor fasciculations were observed in the veteran's calf.  It 
was noted that his right shoulder was injured when his leg 
gave out and he fell.

In a February 1997 VA examination for mental disorders, the 
veteran indicated that his mood would fluctuate, based on how 
intense his disability was at the time.  He reported that his 
whole body muscle twitching was unpredictable, and could be 
worse at times and better at times.  He stated that his 
disability prevented him from doing hobbies or routine work.  
He was not presently working.  The diagnosis was depression.

A March 1997 VA outpatient record indicates that the veteran 
was seen for complaints of right shoulder pain.  He reported 
that he had fallen and hit a post in December 1996, secondary 
to his benign fasciculation.

A June 1997 private medical statement from Marlin R. Bauhard, 
M.D., indicates that the veteran subjectively complained that 
his disability had worsened over the years.  Upon 
examination, the doctor observed that the veteran's head and 
neck were fairly unremarkable.  There were no fasciculations 
in the tongue at rest.  The heart was regular, and the 
abdomen unremarkable.  Neurological examination showed 
adequate motor function bilaterally.  The doctor indicated 
that he performed repeated stressing to fatigue the muscles, 
and observed fasciculations in the calves, which progressed.  
The examiner concluded that while the veteran complained that 
his condition was worse, there was not enough objective data 
to document this worsening.  

In July 1997, the veteran presented testimony at an RO 
hearing.  The veteran testified about his difficulty finding 
medical professionals who were familiar with benign 
fasciculation syndrome, including what symptoms to look for.  
The veteran stated that his disability often caused him to 
have blurred vision, but he felt that the doctors would not 
recognize this.  As pertains to the frequency of his 
fasciculations, or "twitching," the veteran indicated that 
this depended on the type and length of activity.  As an 
example, the veteran stated that he was hammering a nail at 
home, and during mid-swing he had a "massive convulsion 
twitch" in his left arm (he was left-handed) and he missed 
the nail and hit his own thumb.  The veteran also stated that 
when his legs would twitch they would weaken and collapse 
under him.  The veteran indicated that he had tried 
medication, but that it would simply mask the buildup of 
convulsions, and then when a big convulsion hit, he was 
unprepared.  The veteran's wife testified that he could not 
walk across a large parking lot without his legs collapsing.  
She also testified that they had many large plastic glasses 
at home so that the veteran could grasp them more easily.  
The veteran indicated that he had looked for a job that 
required little physical labor, but he lived in a small town 
and there was not much opportunity.  He also indicated that 
he had applied for Social Security benefits, but was denied.

In an October 1997 VA examination for mental disorders, the 
veteran reported that his benign fasciculation syndrome 
caused him to drop things from his hands, and his legs would 
collapse at unpredictable times, which prevented him from 
many activities, including routine work and hobbies.  The 
diagnosis was depression, not otherwise specified.  In an 
October 1997 VA examination for the joints, there was no 
biceps tendinitis, grip strength in the right hand was good, 
and deep tendon reflexes were 2/4 bilaterally.  There were no 
motor deficits noted.  The right thumb nail was missing, 
reportedly due to an incident in which he hit his thumb with 
a hammer.  The impression was benign fasciculation syndrome, 
although the only current objective disability was mild 
discomfort in the right thumb and shoulder.  

In December 1998, the veteran underwent a VA neurological 
examination.  Physical examination revealed that visual 
fields were intact, and facial sensation and facial 
musculature were normal.  There was no fasciculation or 
twitching noted on the face.  There was no fasciculation of 
the tongue, and no atrophy.  Examination showed strength to 
5/5 in the upper and lower extremities.  There were mild 
fasciculations observed bilaterally in the calf muscles.  
There was "absolutely no atrophy in those muscles or in any 
other group of muscles."  There was no myotonia by 
examination, finger-to-nose was normal, and gait was 
"completely normal."  The assessment was benign fasciculation 
syndrome.  The examiner suggested measures that the veteran 
could take to make the fasciculations less disturbing, such 
as drinking a lot of water, avoiding caffeine, and to take 
medication.  In a January 1999 addendum to that examination, 
the examiner noted that he had reviewed test results, such as 
thyroid function, calcium, and magnesium, which came back 
normal.

A December 1998 VA examination for mental disorders diagnosed 
the veteran with adjustment disorder with disturbances of 
depression.  The clinical findings were unchanged from prior 
examinations of record for mental disorders. 

An April 1999 VA outpatient treatment record indicates that 
the veteran had been seen in that same clinic about ten years 
prior, and had received follow-up treatment there since that 
time.  The examiner indicated that the veteran's clinical 
condition had remained "fairly much the same."  However, the 
veteran complained of knees and leg buckling, frequent 
fasciculations in limbs and trunk muscles, and he maintained 
that he was getting progressively weak.  His gait was 
described as normal, with no unsteadiness.  Extension at 
elbows and knees was noted to be less than normal, although 
the examiner stated that this was "most likely due to poor 
effort."  All other areas were described as normal, including 
deep tendon reflexes and cranial nerves.  There were no 
cerebellar deficits or sensory impairments.  The impression 
was benign fasciculation under observation; no progression 
noticed for the last ten years.  It was further noted that 
the veteran's "complaints of knee buckling due to progressive 
weakness is not corroborated by neurological findings."

In a May 2000 VA record, the veteran was reported to have 
"few of the fasciculations noted."  The veteran reported that 
when he exercised, "these things become more evident."  It 
was noted that the veteran worked at home doing home 
improvement.  

In May 2001, the veteran presented testimony at a hearing 
before the undersigned Member of the Board, via video 
conference techniques.  The veteran stated that the severity 
of his benign fasciculation had worsened since the time he 
was originally awarded service connection.  He stated that he 
last worked full-time in March 1996, at which time he began 
working part-time.  The veteran indicated that he had seen a 
vocational rehabilitation counselor, but that he was denied 
benefits based on a finding that it was infeasible to train 
him for competitive employment.  The veteran stated that 
fasciculation in his arms and legs interfered with driving.  
The veteran reported that he could see the spasms as they 
were occurring, although persons who were not taught what to 
look for may not notice them.  He indicated that doctors have 
told him that the fasciculations affected his legs, feet, 
hands, arms, back, eyes, face, muscles, and even his 
esophagus and bowels.  The veteran testified that his 
disability had "scared off" potential employers. 

In a June 2001 VA record, the veteran was followed up for 
benign fasciculations.  He had many complaints regarding 
muscle weakness, and was "pretty much homebound."  
Neurological examination revealed cranial nerves were "OK," 
hand grip strength was 3/5 strength, and there were no 
obvious fasciculations on observation.  Tests for cerebellar 
signs revealed no cerebellar deficits.  Gait was normal.  

In July 2001, copies of VA outpatient treatment records were 
associated with the veteran's claims file.  These records 
appear to be duplicative of records previously in the file.  

The Board has reviewed all the evidence of record pertaining 
to the veteran's benign fasciculation syndrome; however, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 60 percent at this time, and the appeal 
must be denied.  The veteran is presently receiving a 60 
percent rating for benign fasciculation syndrome, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8104, which rates 
paramyoclonus multiplex (convulsive state, myoclonic type).  
See 38 C.F.R. § 4.20.  The instructions under that DC are to 
rate as tic; convulsive.  Severe cases are assigned a 60 
percent rating, which is the highest rating available under 
DC 8104. As such, the Board will consider whether the 
veteran's symptoms warrant consideration of a higher rating 
under a related diagnostic code provision.  As the veteran's 
benign fasciculation is currently rated by analogy pursuant 
to a diagnostic code that is located under "Miscellaneous 
Diseases," which is a subcategory of neurological conditions 
and convulsive disorders," see 38 C.F.R. § 4.124a, the Board 
will examine the other remaining diseases under that 
subcategory.  DC 8100 rates migraine headaches, but only 
allows for up to a 50 percent rating.  DC 8103 rates 
convulsive tic, but only allows up to a 30 percent rating.  
However, DC 8105 rates chorea, Sydenham's, and prescribes an 
80 percent rating for moderately severe symptoms, and a 100 
percent rating for pronounced symptoms, progressive grave 
types.  For reasons described below, the Board finds that the 
evidence does not support a higher rating, by analogy, to DC 
8105.  38 C.F.R. § 4.20.

As is evident from the medical evidence summarized above, 
throughout the history of the veteran's benign fasciculation 
syndrome, the medical examinations have concluded that there 
was no objective neurological involvement, no cerebellar 
deficits, no muscle atrophy or wasting, normal gait, and at 
most only mild fasciculations occasionally were reported to 
be observed in the legs.  An October 1996 EMG concluded that 
the veteran had fasciculations, but there were no active 
denervation changes or myopathic action potentials seen.  A 
December 1996 complete neurological and physical examination 
contains results that were described "completely within 
normal limits."  A June 1997 private neurological examination 
showed adequate motor function, bilaterally.

Despite the veteran's reports of blurred vision due to his 
fasciculations, there are no clinical findings in the record 
of such.  Moreover, while the veteran contends that his 
symptoms have worsened over the years, a June 1997 private 
examiner commented that there were no objective data to 
confirm the veteran's complaints that his condition had 
worsened, and an April 1999 VA medical record indicates that 
there was no progression in the disorder for the last ten 
years.    

The Board does not dispute the veteran's complaints of 
fasciculations and associated weakness in his upper and lower 
extremities, particularly after long periods of sitting, 
and/or periods of exercise.  Nor does the Board dispute the 
veteran's complaints of blurred vision, which he feels is 
associated with his benign fasciculations.  Moreover, the 
Board fully acknowledges the veteran's wife's remarks that 
the veteran could not walk across a parking lot without his 
legs collapsing, and that the veteran had to use large 
plastic glasses at home, so he could grasp them more easily.  
However, the Board finds that these symptoms are adequately 
contemplated in the currently assigned 60 percent rating.  In 
the absence of any objective medical findings of definite 
neurological involvement, or muscle wasting, or impaired 
strength, balance, or gait, the Board finds no basis to 
assign a higher schedular rating by analogy to DC 8105.

The Board has also considered whether the veteran's benign 
fasciculation syndrome warrants an extra-schedular rating, 
based on interference with his employability.  In this 
regard, the Board notes the veteran's many statements of 
record, including his hearing testimony, that he had to 
reduce his hours at his job back in 1996, and eventually was 
no longer able to work, due to his disability.  The veteran's 
claim of entitlement to a total rating because of his 
service-connected disabilities will be discussed below.  
However, as to the individual rating assigned for his benign 
fasciculation, the Board points out that the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  The 
effects of the veteran's benign fasciculation is reflected in 
the currently assigned 60 percent rating.  Moreover, there is 
no evidence in the record, nor is it specifically contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's benign fasciculation.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
benign fasciculation syndrome, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 60 percent schedular rating for benign 
fasciculation syndrome.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule in this case, but as there is not 
an approximate balance of positive and negative evidence, the 
rule is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).  The Board will now proceed with 
consideration of the veteran's TDIU claim. 

II. TDIU.

The veteran is claiming that his service-connected 
disabilities render him unemployable.  As a preliminary 
matter, the Board finds that all the facts relevant to this 
claim have been properly and sufficiently developed, as 
discussed in Part I of this decision.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

Service connection is presently in effect for the following 
disabilities:  benign fasciculation syndrome, rated as 60 
percent disabling; adjustment disorder with disturbances of 
depression and anxiety, rated as 30 percent disabling; tinea, 
left palm and fingers, rated as 10 percent disabling; high 
frequency sensorineural hearing loss, rated as 
noncompensable; left hydrocele, status post hydrocelectomy, 
rated as noncompensable; great toenail trauma, right, rated 
as noncompensable; and history of bicipital tendon tear, 
right shoulder, rated as noncompensable.  The veteran's 
combined total disability rating is 80 percent.  38 C.F.R. 
§ 4.25.  As the veteran has one service-connected disability 
rated as 60 percent, and a combined rating of 80 percent, he 
clearly meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), and the only remaining question is whether there 
is evidence that the veteran's service-connected disabilities 
render him unemployable.  Id.

The veteran's Application for Increased Compensation Based on 
Unemployability was received in December 1996.  On that 
application, the veteran indicated that he had completed four 
years of college.  He also reported that his past work 
experience included positions as a welder, and a job 
involving airline security.  He indicated that he became too 
disabled to work in September 1996.  The veteran stated that 
he was unable to maintain gainful employment due to his 
service-connected disabilities, which caused loss of 
coordination in his hands, caused his legs to give way at 
times, and caused visual problems.  He also indicated that he 
had been denied VA vocational rehabilitation benefits.  

The medical evidence includes a statement from a VA doctor, 
dated in March 1996, in which the doctor recommends that the 
veteran's work be restricted to six hours, based on his type 
of employment at that time. 

In April 1996 statement from a clinical research coordinator 
(CRC) at the Western Vocational Services, the counselor 
concluded:  "This counselor feels that due to [the veteran's] 
restricted work hours and his ongoing systems from his 
disability that finding suitable, gainful employment for this 
veteran would not be a realistic possibility."  The counselor 
indicated that it was problematic if the veteran could not 
travel further than 30 miles from his home town, and pointed 
out that there were no other large towns within that radius.  
The counselor also noted the veteran's intention to pursue a 
total disability rating.  

A June 1996 VA Counseling Record, Narrative Report, noted 
that the veteran's education did not permit him to work in a 
radius of 30 miles from his home town.  His medical 
conditions prevented his ability to travel without his wife, 
or someone else who could operate the vehicle.  It was noted 
that the veteran's present work aggravated his service-
connected conditions.  A job placement service had concluded 
that it was infeasible to find the veteran other work, and 
the VA counselor concluded that it was "unreasonable to 
expect the veteran to perform competitive work that meets 
competitive standards."

In a February 1997 VA examination for mental disorders, the 
veteran reported that his disability had deteriorated to the 
point where he would drop things and his legs would collapse 
at unpredictable times.  He indicated that he could not do 
routine work, or even his hobbies.  He was not working at 
that time.  

In February 1997, pursuant to a request by the RO, the 
veteran's former employer submitted some information 
regarding the veteran's employment.  The employer indicated 
that the veteran had worked for him from September 1994 to 
September 1996, at which time he quit.  It was noted that the 
veteran lost approximately 117 hours in the prior 12 months, 
due to VA appointments.  The employer stated that he allowed 
the veteran to work in positions that required no physical 
labor, and also reduced the veteran's hours, pursuant to a 
physician's request.  Additionally, the employer allowed the 
veteran to work part-time, so as to accommodate his 
disability, and even to work on an "as needed" basis.  

The employer also submitted several brief transcripts of 
meetings with the veteran regarding his employment.  The 
dates of these meetings are not noted, but the content of the 
meetings was that the veteran felt he was unable to continue 
with his job duties.  He stated that walking back and forth 
caused him problems, and he would experience pain, shortness 
of breath, and muscle twitching.  When asked what else he 
thought he could do, he indicated that he was considered an 
expert in computers.  He also noted that he was pursuing a 
total rating from the VA.

In the May 2001 hearing before the undersigned, the veteran 
stated that fasciculation in his arms and legs interfered 
with driving.  The veteran testified that his disability had 
"scared off" potential employers.

The Board notes that the numerous VA examinations of record 
for the veteran's benign fasciculations and depression do not 
contain medical opinions that specifically address the 
veteran's employability.  However, the veteran has 
consistently complained over the years that his 
fasciculations cause him to experience weakness in his hands, 
blurred vision, and weakened legs.  He maintains that these 
symptoms interfere with normal activities and hobbies, and 
prevent him from driving.  He has also testified that his 
disability scares off potential employers.  

In terms of other medical evidence of employability, the 
record contains the March 1996 opinion in which it was 
recommended that the veteran reduce his working hours to no 
more than six hours per day.  VA counseling records from the 
veteran's attempt to obtain VA vocational rehabilitation 
benefits reflect a finding that it was not reasonably 
feasible for the veteran to benefit from that program to 
become employed.  A private counseling service had also 
concluded in April 1996, that it was not realistic for the 
veteran to obtain gainful employment in light of his 
disabilities.  

As noted above, the veteran's combined disability rating is 
80 percent, which includes one disability rated as 60 
percent.  While there are no medical opinions that the 
veteran is unemployable, several counselors have deemed the 
veteran unemployable.  Additionally, the veteran has 
testified that he has weakness in his extremities and blurred 
vision, which has interfered with his ability to work, and 
has hampered his attempts to obtain gainful employment.  
Examinations for mental disorders have indicated that the 
veteran suffers from depression and anxiety as a result of 
his fasciculations disability, and he was very frustrated 
that he was unable to find work.  In light of the foregoing, 
and resolving all remaining doubt in the veteran's favor, the 
Board finds that considering the veteran's past work 
experience, education, training, the counselor reports, and 
his complaints of weakness in his extremities and inability 
to retain gainful employment, a TDIU is warranted. 



ORDER

The claim for entitlement to a rating in excess of 60 percent 
for benign fasciculation syndrome is denied.

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
granted, subject to the law and regulations governing awards 
of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

